DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8-15 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vantrease (US 2019/0,294,968).

	Referring to claims, 1, 5, 11, 15 and 19, Vantrease discloses a method comprising:
	receiving a first set of values (fig. 4, C1, C2, C3 input and C4 L0 input) for processing by a machine learning network (fig. 2A, prediction model) having multiple layers (fig. 2A, convolutional neural network layers; para.0027);
	storing a first portion (fig. 4, C1, C2, C3 or C4 inputs) of the first set of values in an on-chip memory (fig. 3A, buffer 322), wherein the first portion is less than all values of the first set of values (fig. 4, C1, C2, C3 or C4 less than size of C1, C2, C3 and C4);
	processing the first portion of the first set of values in a first layer (fig. 4, L0 input) of the machine learning network to generate a second portion (fig. 4, C1, C2, C3 or C4 output) of a second set of values (fig. 4, C1, C2, C3 and C4 at L0 output);
	overwriting (fig. 4, overwrite C1/C2/C3/C4 input during T1-T3 with C1/C2 output during T4-T6 at buffer 322; para. 0062, overwritten) the stored first portion of the first set of values with the generated second portion;
	processing the second portion of the second set of values in a second layer (fig. 4, C1/C2/C3/C4 L1 output) of the machine learning network to generate a third portion (fig. 4, C1/C2 L1 output at T5 or C3/C4 output At T6) of a third set of values (fig. 4, C1/C2/C3/C4 L1 output at T6);
	storing the third portion of the third set of values to a memory (fig. 4, buffer 322);
	repeating the steps (fig. 6, steps 602-614; fig. 4) of storing the first portion of the first set of values, processing the first portion, overwriting the stored first portion, processing the second portion, and storing the third portion for a fourth portion of the first set of values until all portions of the first set of values have been processed to generate all portions of the third set of values; and
	outputting the third set of values (fig. 6, output the fourth data set, steps 610-614).
	As to claims 2, 12 and 20 Vantrease discloses the method of claim 1, wherein the on-chip memory comprises a cache memory or static random access memory (fig. 3A, buffer 322).

	As to claims 3 and 13, Vantrease discloses the method of claim 1, wherein processing the first portion of the first set of values comprises: dividing the first portion into a set of tiles (fig. 4, C1, C2, C3, C4 as four tiles); and processing each tile of the set of tiles in the first layer of the machine learning network (fig. 4, layer L0).

	As to claims 4 and 14, Vantrease discloses the method of claim 1, wherein the first layer and second layer are grouped in a layer group (fig. 4, L0 and L1 as a group become an input to L2 at T6).

	As to claim 8, Vantrease discloses the method of claim 1, wherein a size (fig. 4, such as size for C1) for the first portion is predetermined based on the size of the on-chip memory (fig. 4, size of buffer 322).

	As to claim 9, Vantrease discloses the method of claim 8, wherein the predetermination is performed based on a separate analysis (para. 0016, neural network layer size analysis, such as higher layer L2 at T6 has smaller size than L0 at T0) of the machine learning network.

	As to claims 10 and 18, Vantrease discloses the method of claim 1, wherein the set of values comprises a tensor (fig. 2D, matrices input) and wherein the first portion is generated by removing values (fig. 2D, set C=3, 4x4 operates with 3x3) from one dimension of the tensor.

Allowable Subject Matter
Claims 6-7 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The claim feature of using first and second set values for fifth sets of values as in claims 1 and 16.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See M.P.E.P 707.05(c).
WO2018/154,494 discloses overwriting neural network computing results in fig. 27 and para.0687.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Cheng-Yuan Tseng whose telephone number is (571)272-9772, and fax number is (571)273-9772.  The examiner can normally be reached on Monday through Friday from 09:00 to 17:30 Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571)270-3995. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/CHENG YUAN TSENG/Primary Examiner, Art Unit 2182